[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The defendant, the Town of Orange, moves to dismiss the second count of the plaintiff's complaint on the ground that the court lacks subject matter jurisdiction. Specifically, the defendant argues that the plaintiff's application for an injunction against the Town's acquisition of certain property by eminent domain is moot because the Town's authorization for acquisition of the property has expired and that the Town selectmen have passed a resolution not to acquire the property by eminent domain.
Though the Town has passed a resolution stating that it will not proceed with the condemnation at this time, the court does not agree that this resolution renders the plaintiff's second count moot. Since the resolution lacks the permanent force of a judgment, the Town may, just as easily, again vote to condemn the site much to the detriment of the plaintiff. Moreover, the resolution applies specifically to Avalonbay and does not take into consideration any future transfers of ownership that may, as argued by the plaintiff, occur for practical purposes.
For the reasons set forth above, the court finds that the second count is not moot. The motion to dismiss is denied.
THE COURT
By Curran, J.